IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                  : No. 693
                                           :
JUDICIAL CONDUCT BOARD                     : SUPREME COURT RULES DOCKET
                                           :
                                           :
                                           :
                                           :




                                        ORDER

PER CURIAM


      AND NOW, this 26th day of February, 2016, The Honorable Elizabeth S. Beckley,

Cumberland County, is hereby appointed a member of the Judicial Conduct Board for a

term of four years commencing March 14, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.